DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 10/9/20.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-2, 4-5, 9-14, 16-17, 19-27 are currently pending.
Claims 1-2, 4-5, 9-14, 16-17, 19-27 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Amendments
Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph 

Claim Interpretation
A claim should be carefully crafted such that claim limitations are positively recited in view of the claim’s statutory class in order for the entire claim to be given patentable weight. See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Int. 1990); (“A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 terms of steps, whereas a claim drawn to apparatus must distinguish 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 terms of structure. This is so elemental as not to require citation of authorities.”).
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 10, 14, 19 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Yoshino does not teach or suggest a mobile wireless communication device. The Examiner respectfully disagrees. Yoshino describes a device that contains a network interface that contains a wireless network adapter ([0134]). Furthermore, in response to Applicant’s contention that a mobile wireless communication device can’t include a hard drive and storage media such as CD-ROM, a laptop is an example of a mobile wireless communication device that includes a hard drive and storage media such as CD-ROM.
Applicant further contends Yoshino fails to teach or suggest a mobile wireless communication device configured to initiate an electronic payment. The Examiner respectfully disagrees. Yoshino teaches the user device 200 that initiates purchase of content and generates an identifier of the content transaction ([0140]). Furthermore, Yoshino, is equivalent to initiating a purchase transaction since content requires payment.
To the best of the Examiner’s ability, Applicant further appears to contend that paragraphs 16-17 of the Office action filed 7/28/20 does not establish that a payment communication is initiated by the mobile wireless communication device. Paragraphs 16-17 were not relied upon to teach a mobile wireless communication device initiating an electronic payment. Instead, paragraph 13 was relied upon to teach a mobile wireless communication device initiating an electronic payment as described above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). No evidence has been provided establishing that the conclusion of obviousness was on knowledge gleaned only from the applicant's disclosure.

	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 9-14, 16-17, 19-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2002/0099663 to Yoshino in view of United States Patent Application Publication No. 2007/0022058 to Labrou.
As per claims 1, 10, 14, 19, Yoshino teaches:
a communications system for supporting electronic payments for transactions, the communications system comprising: a mobile wireless communication device configured to initiate an electronic payment function executing on the mobile wireless communications device and in response to the initiation of the electronic payment function, initiate a transaction by generating a first transaction identification; ([0017], [0140])
Yoshino does not explicitly teach, but Labrou teaches:
a mobile wireless communications device configured send a first communication comprising the transaction ID to a payment processor server over a wireless network; (Figure 5, [0109]; Figure 3, [0043], [0048])
a merchant server configured to receive an input transaction ID and transaction information from a point-of-sale terminal and to send transaction information and the transaction ID to the payment processor server; (Figure 5, [0108]; Figure 3, [0043], [0048])
the payment processor server configured to receive the first communication comprising the transaction ID from the mobile wireless communications device, after receiving the first communication, receive, via a merchant server, a second communication comprising the transaction ID and transaction information sent by the POS terminal, determine that the transaction ID received in the second communication matches the transaction ID received in the first communication, and send information to said mobile wireless communications device after determining that the transaction ID received in the second communication matches the transaction ID received in the first communication; (Figure 5, [0101], [0110])
said payment processor server also configured to effect a transfer of funds from the purchaser account to the merchant account; ([0034])
One of ordinary skill in the art would have recognized that applying the known technique of Labrou to the known invention of Yoshino would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction verification features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the 
Yoshino as modified does not explicitly teach, but an alternative embodiment of Labrou teaches:
a mobile wireless communications device configured to provide the first transaction ID to a point-of-sale (POS) terminal; (Figure 6, [0114] – [0115])
One of ordinary skill in the art would have recognized that applying the known technique of the alternative embodiment of Labrou to the known invention of Yoshino
Yoshino as modified does not explicitly teach, but an alternative embodiment of Labrou teaches:
a payment processor server configured to send transaction information to a mobile wireless communications device; (Figure 10, [0128])
said mobile wireless communications device also configured to send confirmation of the transaction information and access information for a purchaser account to said payment processor server; (Figure 10, [0129], [0145])
said payment processor server also configured to effect a transfer of funds from the purchaser account to the merchant account based upon the confirmation of the transaction information and the access information; (Figure 10, [0130]; [0034], [0145])
One of ordinary skill in the art would have recognized that applying the known technique of the alternative embodiment of Labrou to the known invention of Yoshino as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction verification features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of sending information to the mobile wireless communication device if the merchant transaction ID matches the purchaser transaction ID to send transaction information to the mobile wireless communication device and receiving confirmation of the transaction information from the mobile wireless communication device results in an improved invention because applying said 

As per claims 2, 11, 20, Labrou teaches:
wherein the payment processor server receives the second transaction ID and transaction information from a payment gateway that receives the second transaction ID and transaction information from the merchant server; ([0037])
As per claim 12, Labrou teaches:
wherein the payment processor server is configured to effect the transfer of funds by sending the transaction information and the access information to a payment gateway; ([0037])
As per claims 4, 13, 16, Labrou teaches:
wherein said payment processor server is also configured to send completed transaction information, based upon the transfer of funds, to the merchant server and said mobile wireless communications device; ([0110])
As per claims 5, 17, 23, Labrou teaches:
wherein the transaction information comprises a merchant identifier and a transaction amount; ([0108])
As per claim 9, Labrou
wherein said mobile wireless communications device and the merchant server communicate with said payment processor server via an encrypted Internet connection; ([0036] – [0037])
As per claim 15, Labrou teaches:
wherein the merchant server is configured to send the merchant transaction ID and transaction information to a payment gateway; wherein said processor and said communications interface of the payment processor server are configured to receive the merchant transaction ID and transaction information via the payment gateway; and wherein said processor and said communications interface of the payment processor server are also configured to effect the transfer of funds by sending the transaction information and the purchaser account access information to the payment gateway; ([0037])
As per claim 21, Labrou teaches:
the mobile wireless communications device displaying the first transaction ID; ([0155])
the POS terminal receiving the input transaction ID based on the display of the first transaction ID; ([0155])
Yoshino teaches:
the mobile wireless communication device generating the transaction ID; ([0140])

As per claims 22, 24-27, Labrou teaches:
wherein the first transaction ID displayed as a barcode, the method further comprising the POS terminal reading the barcode with an input device; ([0155])



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685